Citation Nr: 0427942	
Decision Date: 10/08/04    Archive Date: 10/15/04

DOCKET NO.  02-17 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for residuals of stab 
wounds of the abdomen with healed traumatic and surgical 
scars, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for residuals of stab 
wounds of the chest with healed traumatic and surgical scars, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1953 to 
October 1955. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


REMAND

The veteran was service-connected for residuals of stab 
wounds of the abdomen and for residuals of stab wounds of the 
chest in a rating decision dated in September 1956.  Both 
disabilities were found to be non-compensably disabling.  The 
veteran requested increased ratings in a claim filed in March 
2000.  The increased rating requests were denied in a rating 
decision dated in October 2000.  The veteran appealed, and, 
in conjunction with issuance of a Statement of the Case (SOC) 
dated in October 2002, the RO granted increased ratings of 10 
percent for each disability.  This was done under Diagnostic 
Code 7804, superficial scars which are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

The veteran had been afforded a VA physical examination in 
October 2000.  The examiner noted that the veteran's 1955 
stab wounds showed no major nerve or artery injuries, and no 
injuries to the major organs.  However, the Board notes from 
the veteran's service medical records (SMRs) and a special 
chest examination given by VA in July 1956, that, in addition 
to the wounds of the skin, the veteran's diaphragm was 
lacerated and repaired.  This leads to the possibility that 
the veteran's residuals of the stab wounds could involve more 
than just scarring of the skin.  To better determine the full 
extent of any residual disability, including any disability 
beyond scarring of the skin, further evidentiary development 
is required.

Accordingly, the appellant's case is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures codified as 
amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (2002), and 
the duty-to-assist regulations found 
at 38 C.F.R. § 3.159 (2003), are 
fully complied with and satisfied.  
See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The veteran 
should be specifically told to 
submit any pertinent information or 
evidence in his possession.  

2.  Thereafter, the RO should 
arrange for the veteran to undergo a 
VA examination by a physician with 
appropriate expertise to determine 
the nature and extent of the 
veteran's residuals of stab wounds 
of the abdomen and chest.  
Specifically, the examiner should 
provide an opinion as to whether the 
veteran's stab wounds are best 
characterized as superficial or 
deep, and whether the residuals as 
likely as not involve damage to 
muscles, the diaphragm, or other 
parts.  The examiner should 
determine if any of the veteran's 
scars are painful on examination, or 
otherwise symptomatic; the size of 
each scar should be recorded.  If 
one or more of the veteran's scars 
are other than superficial, an 
opinion should be expressed 
regarding any limitation of function 
of an affected part.  All functional 
limitations due to muscle damage, 
diaphragm impairment, etc., which 
are traceable to the stab wounds, 
should be reported in detail.  Each 
affected muscle should be 
specifically identified.  All 
opinions should be set forth in 
detail and explained in the context 
of the record.  The veteran's claims 
file must be made available to the 
examiner for review prior to the 
examination.

3.  After undertaking any other 
development deemed appropriate, the 
RO should consider the issue on 
appeal in light of any information 
or evidence received.  If any 
benefit sought is not granted, the 
veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  The supplemental statement 
of the case should refer to the 
VCAA.

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§§ 707(a), (b), 117 Stat. 2651 (2003), (to be codified at 
38 U.S.C. § 5109B, and 38 U.S.C. § 7112, respectively).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

